Exhibit 10.41
 
SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of April 4, 2007, by
and among American Real Estate Partners, L.P., a Delaware limited partnership
with headquarters located at 767 Fifth Avenue, Suite 4700, New York, New York
10153 (the "Company"), and the investors listed on the Schedule of Buyers
attached hereto, as such Schedule of Buyers may be amended to add additional
investors upon executing any Joinder Agreements (as defined herein) pursuant to
Section 1(b) hereof (individually, a "Buyer" and collectively, the "Buyers").
 
WHEREAS:
 
A.    The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Rule 144A
and Section 4(2) of the Securities Act of 1933, as amended (the "1933 Act"), and
Rule 506 of Regulation D ("Regulation D") as promulgated by the United States
Securities and Exchange Commission (the "SEC") under the 1933 Act.
 
B.    The Company has authorized the issuance of up to $600,000,000 of Senior
Convertible Notes due 2013 (the "Notes"), which shall be issued pursuant to and
by the provisions of an Indenture dated as of the Initial Closing Date (as
defined below) between the Company and Wilmington Trust Company, as trustee (the
"Trustee"), in substantially the form attached hereto as Exhibit A (the
"Indenture"). The Notes will be in the form attached to the Indenture as Exhibit
A attached thereto and shall be convertible into the depositary units
representing limited partnership units of the Company (the "Units" and as issued
upon conversion of the Notes, the "Conversion Units") in accordance with the
terms thereof and of the Indenture.
 
C.    Each Buyer listed as an Initial Buyer on the Schedule of Buyers attached
hereto (individually, an "Initial Buyer" and collectively, the "Initial Buyers")
wishes to purchase, and the Company wishes to sell, upon the terms and
conditions stated in this Agreement, at the Initial Closing (as defined below)
$100,000,000 principal amount of Notes (which aggregate amount for both Initial
Buyers shall be $200,000,000 in the aggregate) (collectively, the
"Initial Notes").
 
D.    Subject to the terms and conditions set forth in this Agreement, each
Initial Buyer shall have the right, from the Initial Closing Date until 5:00
p.m. New York City time on April 13, 2007 (the "First Option Period"), to
purchase, and require the Company to sell, up to $200,000,000 principal amount
of Notes (which aggregate amount for both Initial Buyers shall not exceed
$400,000,000) (collectively, the "Additional Notes").
 
E.    Subject to the terms and conditions set forth in this Agreement, to the
extent an Initial Buyer’s portion of the First Option was not exercised in full
by such Initial Buyer, each Initial Buyer shall have the right from and after
the expiration of the First Option Period until 5:00 p.m. New York City time on
April 25, 2007 (the "Second Option Period"), to purchase, and require the
Company to sell, up to a principal amount of Additional Notes equal to the
lesser of (i) $50,000,000 and (ii) the difference calculated by subtracting (A)
the aggregate principal amount of Additional Notes purchased by such Initial
Buyer at the First Additional Closing from (B)


--------------------------------------------------------------------------------



$200,000,000 (which aggregate amount, for both Initial Buyers, when combined
with the principal amount of Additional Notes purchased by both Initial Buyers
at the First Additional Closing shall not exceed $400,000,000).
 
F.    Subject to the terms and conditions set forth in this Agreement, after the
expiration of the First Additional Closing Date until 5:00 p.m. New York City
time on May 5, 2007 (the "Third Option Period"), the Company shall have the
right to permit one or more additional parties (each of which shall become a
party to this Agreement as a Buyer by executing a Joinder Agreement) to
purchase, and require the Company to sell any Additional Notes not previously
purchased hereunder by the Initial Buyers, up to a maximum aggregate principal
amount of Additional Notes equal to $400,000,000, provided, that, until the
expiration of the Second Option Period, the Company may not sell any Additional
Notes for which the Initial Buyers have an option to purchase pursuant to the
Second Option.
 
G.    Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (as amended or modified
from time to time, the "Registration Rights Agreement"), pursuant to which the
Company has agreed to provide certain registration rights with respect to the
Conversion Units under the 1933 Act and the rules and regulations promulgated
thereunder, and applicable state securities laws.
 
H.    The Notes and the Conversion Units collectively are referred to herein as
the "Securities".
 
NOW, THEREFORE, the Company and each Buyer hereby agree as follows:
 
1.    PURCHASE AND SALE OF NOTES.
 
(a)    Purchase of Initial Notes. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 5(a) and 6(a) below, the Company shall issue
and sell to each Initial Buyer, and each Initial Buyer severally, but not
jointly, agrees to purchase from the Company on the Initial Closing Date (as
defined below) $100,000,000 principal amount of Notes (the "Initial Closing").
 
(b)    Purchase of Additional Notes.
 
(i)    Subject to the satisfaction (or waiver) of the conditions set forth in
Sections 5(b) and 6(b) below, the Company agrees to sell to each Initial Buyer,
and each Initial Buyer shall have the right to purchase (the "First Option") on
the First Additional Closing Date (as defined below), up to an aggregate of
$200,000,000 principal amount of Additional Notes (the "First Additional
Closing"). To exercise the First Option, an Initial Buyer must so notify the
Company in writing (the "First Option Exercise Notice"), prior to 5:00 p.m. New
York City time on April 13, 2007, which First Option Exercise Notice shall
specify the principal amount of Additional Notes such Initial Buyer elects to
purchase pursuant to the First Option.
 
(ii)    Subject to the satisfaction (or waiver) of the conditions set forth in
Sections 5(b) and 6(b) below, the Company agrees to sell to each Initial Buyer,
and each Initial Buyer shall have the right to purchase (the "Second Option") on
the Second
-2-

--------------------------------------------------------------------------------


 
Additional Closing Date (as defined below), up to a principal amount of
Additional Notes equal to the lesser of (i) $50,000,000 and (ii) the difference
calculated by subtracting (A) the aggregate principal amount of Additional Notes
purchased by such Initial Buyer at the First Additional Closing from (B)
$200,000,000 (the "Second Additional Closing"). To exercise the Second Option,
an Initial Buyer must so notify the Company in writing (the "Second Option
Exercise Notice") on or before the expiration of the Second Option Period, which
Second Option Exercise Notice shall specify the principal amount of Additional
Notes such Initial Buyer elects to purchase pursuant to the Second Option.
 
(iii)    From and after the expiration of the First Option Period, until the
expiration of the Third Option Period, to the extent that the Initial Buyers
have not elected to purchase the entire $400,000,000 aggregate principal amount
of Additional Notes pursuant to the First Option and the Second Option, the
Company, directly or through a placement agent, shall be entitled to place (the
"Third Additional Closing," and when referred to with the First Additional
Closing and the Second Additional Closing, each an "Additional Closing" and
together, the "Additional Closings") with other investors (such investors,
"Other Buyers"), such amount of the Additional Notes not previously purchased by
the Initial Buyers on the same terms and conditions as the Initial Buyers
received at the Initial Closing, the First Additional Closing and the Second
Additional Closing; provided, that until the expiration of the Second Option
Period, the Company may not sell any Additional Notes for which the Initial
Buyers have an option to purchase pursuant to the Second Option. Subject to the
satisfaction (or waiver) of the conditions set forth in Sections 5(b) and 6(b)
below, the Company agrees to sell to each Other Buyer, and each Other Buyer
shall purchase, such amount of Additional Notes as such Other Buyer has elected
to purchase. At or prior to the end of the Third Option Period, each Other Buyer
shall execute and deliver to the Company a joinder agreement in the form
attached hereto as Exhibit C indicating the principal amount of Additional Notes
to be purchased by such Other Buyer, which the Company shall acknowledge and
agree to in writing (each, a "Joinder Agreement").
 
(iv)    Upon the execution and delivery of a Joinder Agreement by an Other Buyer
and the Company, (A) the Company shall become obligated to sell to such Other
Buyer, and such Other Buyer shall become obligated to purchase from the Company,
such principal amount of Additional Notes specified in the Joinder Agreement on
the Third Additional Closing Date and (ii) each such Other Buyer shall be deemed
to be a "Buyer" hereunder, entitled to all rights, and subject to all
obligations, of a Buyer. Upon consummation of each Additional Closing, the
parties agree that the Schedule of Buyers shall be amended to reflect additional
Buyers and/or the Additional Notes purchased at each such Additional Closing.
Each Other Buyer and each Initial Buyer that delivers an Option Exercise Notice
is referred to herein as an "Additional Buyer" and, collectively, the
"Additional Buyers." As used herein "Business Day" means any day other than a
Saturday, Sunday or other day on which commercial banks in The City of New York
are authorized or required by law to remain closed.
 
(c)    Closing. The Initial Closing and the Additional Closing are each referred
to in this Agreement as a "Closing." Each Closing shall occur on the applicable
Closing Date (as defined

-3-

--------------------------------------------------------------------------------



below) at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New York,
New York 10022. Subject to the satisfaction (or waiver by the Initial Buyers and
the Company, as applicable) of the conditions set forth in Sections 5(a) and
6(a) below, the date and time of the Initial Closing (the "Initial Closing
Date") shall be 10:00 a.m., New York City time, on April 5, 2007 (or such other
date as is mutually agreed to by the Company and each Buyer). Subject to the
satisfaction (or waiver by the applicable Buyers and the Company, as applicable)
of the conditions to the First Additional Closing set forth in Section 5(b) and
6(b), the date and time of the First Additional Closing (the "First Additional
Closing Date") shall be 10:00 a.m., New York City time, on April 16, 2007 (or
such other date(s) as is mutually agreed to by the Company and the applicable
Buyers). Subject to the satisfaction (or waiver by the applicable Buyers and the
Company, as applicable) of the conditions to the Second Additional Closing set
forth in Section 5(b) and 6(b), the date and time of the Second Additional
Closing (the "Second Additional Closing Date"), shall be 10:00 a.m., New York
City time, on April 26, 2007 (or such other date(s) as is mutually agreed to by
the Company and the applicable Buyers). Subject to the satisfaction (or waiver
by the applicable Buyers and the Company, as applicable) of the conditions to
the Third Additional Closing set forth in Section 5(b) and 6(b), the date and
time of the Third Additional Closing (the "Third Additional Closing Date," and
when referred to with the First Additional Closing Date and the Second
Additional Closing Date, each, an "Additional Closing Date" and together, the
"Additional Closing Dates") shall be 10:00 am New York City time, on May 7, 2007
(or such other date(s) as is mutually agreed to by the Company and the
applicable Buyers).
 
(d)    Purchase Price. The purchase price for the Initial Notes to be purchased
by each Initial Buyer at the Initial Closing (the "Initial Notes Purchase
Price") shall be $100,000,000. If purchased by an Additional Buyer at an
Additional Closing, Additional Notes shall be sold at a purchase price of $1.00
for each $1.00 of principal amount of Additional Notes to be purchased by such
Additional Buyer at such Additional Closing Date, plus, in each case, accrued
interest on such Additional Notes from the preceding interest payment date, or
if no interest has been paid on the Additional Notes, from the Initial Closing
Date.
 
(e)    Form of Payment. On each Closing Date, (i) each Buyer shall pay its
applicable purchase price contemplated pursuant to Section 1(d) above to the
Company for the Notes to be issued and sold to such Buyer at such Closing, by
wire transfer of immediately available funds in accordance with the Company's
written wire instructions, and (ii) the Company shall deliver or caused to be
delivered to each Buyer the Notes (for the account of such Buyer as such Buyer
shall instruct) which such Buyer is then purchasing, duly executed on behalf of
the Company and registered in the name of such Buyer or its designee.
 
2.    BUYER'S REPRESENTATIONS AND WARRANTIES.
 
Each Buyer, severally and not jointly, represents and warrants, as of the date
hereof and as of the Initial Closing Date with respect to each Initial Buyer,
and as of the date of each Additional Closing Date with respect to each
Additional Buyer purchasing Additional Notes on such Additional Closing Date,
that:
 
(a)    No Public Sale or Distribution. Such Buyer is (i) acquiring the Notes and
(ii) upon conversion of the Notes, will acquire the Conversion Units issuable
upon conversion of the Notes, in each case, for its own account and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the 1933 Act;

-4-

--------------------------------------------------------------------------------


 
provided, however, that by making the representations herein, such Buyer does
not agree to hold any of the Securities for any minimum or other specific term
and reserves the right to dispose of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption under the 1933 Act.
Such Buyer acknowledges that it is not purchasing the Notes as a result of any
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio or television, or
any seminar or meeting whose attendees have been invited by general solicitation
or general advertising. Such Buyer further acknowledges, to its knowledge, that
it is not purchasing the Notes as a result of any general solicitation or
general advertising, as such terms are used in Regulation D under the 1933 Act.
Such Buyer is acquiring the Securities hereunder in the ordinary course of its
business. Such Buyer does not presently have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Securities. As
used in this Agreement, "Person" means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.
 
(b)    Accredited Investor Status. Such Buyer is an "accredited investor" as
that term is defined in Rule 501(a) of Regulation D and a "qualified
institutional buyer" within the meaning of Rule 144A under the 1933 Act.
 
(c)    Reliance on Exemptions. Such Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.
 
(d)    Information. Such Buyer and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities which
have been requested by such Buyer. Such Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company. Neither such
inquiries nor any other due diligence investigations conducted by such Buyer or
its advisors, if any, or its representatives shall modify, amend or affect such
Buyer's right to rely on the Company's representations and warranties contained
herein. Such Buyer understands that its investment in the Securities involves a
high degree of risk. Such Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.
 
(e)    No Governmental Review. Such Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(f)    Validity; Enforcement. This Agreement and the Registration Rights
Agreement have been duly and validly authorized, executed and delivered on
behalf of such Buyer and shall constitute the legal, valid and binding
obligations of such Buyer enforceable against such Buyer in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and

-5-

--------------------------------------------------------------------------------



other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.
 
(g)    No Conflicts. The execution, delivery and performance by such Buyer of
this Agreement and the Registration Rights Agreement and the consummation by
such Buyer of the transactions contemplated hereby and thereby will not (i)
result in a violation of the organizational documents of such Buyer or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which such Buyer is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to such Buyer, except in the case
of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the enforceability of this
Agreement or the Registration Rights Agreement or ability of such Buyer to
perform its obligations hereunder or thereunder.
 
(h)    Residency. Such Buyer is a resident of that jurisdiction specified below
its address on the Schedule of Buyers.
 
(i)    No Short Positions. No Initial Buyer purchasing Initial Notes, and no
Additional Buyer purchasing Additional Notes, has any direct or indirect short
position in the Units or any type of direct or indirect forward contracts,
options, puts, swaps, "put equivalent positions" (as such term is defined in
Rule 16a-1(h) of the 1934 Act) or similar arrangements with respect to the
Units.
 
(j)    Manipulation of Price. No Initial Buyer purchasing Initial Notes, and no
Additional Buyer purchasing Additional Notes, has, and to its knowledge no one
acting on its behalf has, taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company in connection with the purchase or any resale of any of
the Securities by such Buyer.
 
3.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants to each of the Initial Buyers, as of the
date hereof and as of the Initial Closing Date, and to each Additional Buyer as
of the date of each Additional Closing Date on which such Additional Buyer is
purchasing Additional Notes, that:
 
(a)    Organization and Qualification. The Company is duly organized and validly
existing and in good standing under the laws of the State of Delaware, and has
the requisite power and authorization to own its properties and to carry on its
business as now being conducted. The Company is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, "Material Adverse Effect"
means any material adverse effect on the business, properties, assets,
operations, results of operations or condition (financial or otherwise) of the
Company and its subsidiaries, taken as a whole, or on the transactions
contemplated hereby or in the other Transaction Documents (as defined

-6-

--------------------------------------------------------------------------------



below) or by the agreements and instruments to be entered into in connection
herewith or therewith, or on the authority or ability of the Company to perform
its obligations under the Transaction Documents.
 
(b)    Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement,
the Indenture, the Notes and the Registration Rights Agreement (collectively,
the "Transaction Documents") and to issue the Securities in accordance with the
terms hereof and thereof. The execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Notes and the reservation for issuance and the issuance of the Conversion
Units issuable upon conversion of the Notes have been duly authorized by its
general partner and (other than the filing with the SEC of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement) no further authorization is required by the Company, its
general partner or its equityholders. This Agreement and the other Transaction
Documents of even date herewith have been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies.
 
(c)    Issuance of Securities. As of each Closing, a number of Units shall have
been duly authorized and reserved for issuance, free of pre-emptive rights,
sufficient for the purpose of enabling the Company to satisfy all obligations to
issue the Conversion Units upon conversion of all of the Notes. Upon conversion
in accordance with the Indenture, the Conversion Units will be validly issued
and free from all preemptive or similar rights, taxes, liens and charges with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Units. Assuming the accuracy of the representations of
the Buyers contained in Section 2 hereof and their compliance with the
agreements set forth therein, the issuance by the Company of the Notes pursuant
to this Agreement, and the issuance by the Company of the Conversion Units upon
conversion of the Notes in accordance with the terms of the Notes and the
Indenture, are exempt from registration under the 1933 Act.
 
(d)    No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Notes and reservation for issuance and issuance of the Conversion Units)
will not (i) result in a violation of the Certificate of Limited Partnership or
the Company's Limited Partnership Agreement (each as defined in Section 3(x)) or
any equity securities of the Company or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and the rules and regulations
of the New York Stock Exchange (the "Principal Market")) applicable to the
Company or by which any property or asset of the Company is bound or affected,
except, in the case of clauses (ii) and (iii), as would not reasonably be
expected to have a Material Adverse Effect.

-7-

--------------------------------------------------------------------------------


 
(e)    Consents. The Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents, in each case in accordance
with the terms hereof or thereof, except for any such consent, authorization,
order, filing or registration the failure to obtain or make would not reasonably
be expected to have a Material Adverse Effect. All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
each Closing Date, and the Company and its Subsidiaries are unaware of any facts
or circumstances which might prevent the Company from obtaining or effecting any
of the registration, application or filings pursuant to the preceding sentence.
 
(f)    Acknowledgment Regarding Buyer's Purchase of Securities. The Company
acknowledges that no Buyer is acting as a financial advisor or fiduciary of the
Company or any of its subsidiaries (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by a Buyer or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Buyer's purchase of the
Securities. The Company further represents to each Buyer that the Company's
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.
 
(g)    No General Solicitation. Neither the Company nor any Person acting on its
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities.
 
(h)    No Integrated Offering. Neither the Company nor any Person acting on its
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of any of the Securities under the 1933 Act or cause this offering
of the Securities to be integrated with prior offerings by the Company for
purposes of the 1933 Act or any applicable equityholder approval provisions,
including, without limitation, under the rules and regulations of any exchange
or automated quotation system on which any of the securities of the Company are
listed or designated.
 
(i)    Form S-3 Eligibility. The Company is eligible to register the Conversion
Units for resale by the Buyers using Form S-3 promulgated under the 1933 Act.
 
(j)    Rule 144A. The Notes satisfy the requirements set forth in Rule
l44A(d)(3) under the 1933 Act.
 
(k)    Trust Indenture Act. Assuming the accuracy of the representations of the
Buyers contained in Section 2 hereof and their compliance with the agreements
set forth therein, it is not necessary in connection with the offer, sale and
delivery of the Securities in the manner contemplated by this Agreement to
qualify the Indenture under the Trust Indenture Act of 1939, as amended (the
"TIA").
 
(l)    Dilutive Effect. The Company understands and acknowledges that the number
of Conversion Units issuable upon conversion of the Notes will increase in
certain circumstances. The Company further acknowledges that its obligation to
issue Conversion Units upon

-8-

--------------------------------------------------------------------------------


 
conversion of the Notes in accordance with this Agreement, the Indenture and the
Notes, absolute and unconditional regardless of the dilutive effect that such
issuance may have on the ownership interests of other equityholders of the
Company.
 
(m)    Application of Takeover Protections; Poison Pill. The Company and its
general partner have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Limited Partnership, the
Company's Limited Partnership Agreement or the laws of the State of Delaware
which is or could become applicable to any Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company's
issuance of the Securities and any Buyer's ownership of the Securities. The
Company has not adopted a poison pill or similar arrangement relating to
accumulations of beneficial ownership of Units or a change in control of the
Company.
 
(n)    SEC Documents; Financial Statements. During the two (2) years up to and
including the date hereof, the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed during the 12 months prior to the applicable Closing Date, including all
documents incorporated by reference therein being hereinafter referred to as the
"SEC Documents"). As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
(o)    Absence of Certain Changes. Except as disclosed in the SEC Documents or
in Schedule 3(o), since December 31, 2006, there has been no material adverse
change and no material adverse development in the business, assets, properties,
operations, condition (financial or otherwise) or results of operations of the
Company or its subsidiaries, taken as a whole. The Company has not has taken any
steps to seek protection pursuant to any bankruptcy law nor does the Company
have any knowledge or reason to believe that its creditors intend to initiate
involuntary bankruptcy proceedings or any actual knowledge of any fact which
would reasonably lead a creditor to do so. The Company and its subsidiaries, on
a consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur at each Closing, will not be
Insolvent (as defined below). For purposes of this Section 3(o), "Insolvent"
means, with respect to any Person (i) the present fair saleable value of the
such Person's assets is less than the amount required to pay such Person's total
Indebtedness (as defined in Section 3(v)), (ii) such Person is unable to pay its
debts and liabilities, subordinated,

-9-

--------------------------------------------------------------------------------


 
contingent or otherwise, as such debts and liabilities become absolute and
matured, (iii) such Person intends to incur or believes that it will incur debts
that would be beyond its ability to pay as such debts mature or (iv) such Person
has unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.
 
(p)    Conduct of Business; Regulatory Permits. The Company is not in violation
of any term of or in default under its Certificate of Limited Partnership or
Limited Partnership Agreement. The Company is not in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation applicable to the
Company, except for possible violations which would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Without
limiting the generality of the foregoing, the Company is not in violation of any
of the rules, regulations or requirements of the Principal Market except for
violations which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Since December 31, 2004 (i) the
Units has been designated for quotation on the Principal Market, (ii) trading in
the Units has not been suspended by the SEC or the Principal Market and (iii)
the Company has received no written communication from the SEC or the Principal
Market regarding the suspension or delisting of the Units from the Principal
Market.
 
(q)    Foreign Corrupt Practices. Neither the Company, nor any director,
officer, agent, employee or other Person acting on behalf of the Company, in the
course of its actions for, or on behalf of, the Company, has (i) used any
partnership funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from partnership funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
(r)    Money Laundering. The operations of the Company are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, applicable money laundering statutes and applicable
rules and regulations thereunder (collectively, the "Money Laundering Laws"),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.
 
(s)    OFAC. Neither the Company nor, to the knowledge of the Company, any
director, officer, agent or employee of the Company is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department ("OFAC"); and the Company will not, directly or indirectly,
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.
 
(t)    Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company, the Company's general partner or any of the Company's directors or
officers, in their capacities as such, to comply in all material respects with
any provision of the Sarbanes-Oxley Act of

-10-

--------------------------------------------------------------------------------


 
2002, as in effect at the applicable time, and the rules and regulations
promulgated in connection therewith (the "Sarbanes-Oxley Act"), including
Section 402 related to loans and Sections 302 and 906 related to certifications.
 
(u)    Internal Accounting and Disclosure Controls. The Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management's
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management's general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-14 under the 1934
Act) that are effective in ensuring that information required to be disclosed by
the Company in the reports that it files or submits under the 1934 Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the SEC, including, without limitation, controls and
procedures designed in to ensure that information required to be disclosed by
the Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company's management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. Except as set forth on Schedule 3(u), during the twelve months prior
to the date hereof, the Company has not received any notice or correspondence
from its independent accountant relating to any potential material weakness in
any part of the system of internal accounting controls of the Company.
 
(v)    Equity Capitalization. As of the date hereof, the authorized equity
securities of the Company consists of (i) 69,358,353 Units, of which as of the
date hereof, 61,856,830 are issued and outstanding, 1,137,200 Units are issued
and held as treasury units, no Units are reserved for issuance pursuant to the
Company's option and purchase plans and no Units are reserved for issuance
pursuant to securities (other than the Notes) exercisable or exchangeable for,
or convertible into, Units and (ii) 12,100,000 preferred units, of which as of
the date hereof, 11,907,073 of which is issued and outstanding or reserved for
issuance. The Conversion Units shall have those rights, preferences, privileges
and restrictions governing the Units as set forth in the Limited Partnership
Agreement. All of such outstanding Units have been validly issued. Except as
disclosed in Schedule 3(v): (i) none of the Company's equity securities is
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any equity securities of the Company, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional equity securities of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any equity securities of the Company; (iii)
there are no agreements or arrangements under which the Company is obligated to
register the sale of any of its equity securities under the 1933 Act (except
pursuant to the Registration Rights Agreement); (iv) there are no outstanding
equity securities of the Company which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company is or may become bound to redeem an equity
security of the Company; (v) there are no equity securities containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; and (vi) the

-11-

--------------------------------------------------------------------------------


 
Company does not have any stock appreciation rights or "phantom stock" or
"phantom equity" plans or agreements or any similar plan or agreement.
 
(w)    Absence of Litigation. Except as set forth in Schedule 3(w) and as set
forth in the "Risk Factors" and "Legal Proceedings" sections of the Company's
Annual Report on Form 10-K/A for the fiscal year ended December 31, 2006, there
is no action, suit, proceeding, inquiry or investigation before or by the
Principal Market, any court, public board, government agency, self-regulatory
organization or body pending or, to the knowledge of the Company, threatened
against or affecting the Company, the Units or any of the Company's officers or
directors in their capacities as such, whether of a civil or criminal nature of
otherwise which could reasonably be expected to have a Material Adverse Effect.
 
(x)    Tax Status. The Company (i) has made or filed all foreign, federal and
state income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject except where the failure to so file could
not reasonably be expected to have a Material Adverse Effect, (ii) has paid all
taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith except where failure to pay such
taxes could not reasonably be expected to have a Material Adverse Effect and
(iii) to the extent required by GAAP, has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company have not received written
notice of any such claim.
 
(y)    Ranking of Notes. Except as set forth on Schedule 3(y), no Indebtedness
of the Company is expressly senior to the Notes in right of payment, whether
with respect of payment of redemptions, interest, damages or upon liquidation or
dissolution or otherwise.
 
(z)    Independent Accountants. Grant Thornton LLP, who have certified the
consolidated financial statements of the Company as of December 31, 2006, are
independent public accountants within the meaning of the 1933 Act.
 
(aa)    Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.
 
(bb)    Investment Company. The Company is not and, after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof,
will not become an "investment company" or an "affiliated person" of, or
"promoter" or "principal underwriter" for an investment company, within the
meaning of the Investment Company Act of 1940, as amended.
 
(cc)    Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities.

-12-

--------------------------------------------------------------------------------


 
(dd)    Transfer Taxes. On each applicable Closing Date, all stock transfer or
other taxes (other than income or similar taxes) which are required to be paid
in connection with the sale and transfer of the Securities to be sold to each
Buyer hereunder will be, or will have been, fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.
 
(ee)    Disclosure. All disclosure provided to the Buyers regarding the Company
and its Subsidiaries, their business and the transactions contemplated hereby,
considered as a whole, including the Schedules to this Agreement, furnished by
or on behalf of the Company is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. No event or circumstance has
occurred or information exists with respect to the Company or its business,
properties, operations or financial conditions, which, under applicable law,
rule or regulation, requires public disclosure or announcement by the Company
but which has not been so publicly announced or disclosed.
 
(ff)    MLP Status. The Company met for the taxable year ended December 31,
2005, and the Company expects to meet for the taxable years ending December 31,
2006 and December 31, 2007, the gross income requirements of Section 7704(c)(2)
of the Code, and accordingly the Company does not reasonably expect to be, taxed
as a corporation for U.S. federal income tax purposes or for applicable tax
purposes. The Company indicated in the Form K-1 for the year ended December 31,
2006, that its equityholders may be subject to state income taxes in the
jurisdictions set forth on Schedule 3(ff) attached hereto.
 
4.    COVENANTS.
 
(a)    Best Efforts. Each party shall use its best efforts timely to satisfy
each of the conditions to be satisfied by it as provided in Sections 5 and 6 of
this Agreement.
 
(b)    Form D and Blue Sky. The Company agrees to file a Form D with respect to
the Securities as required under Regulation D. The Company shall, on or before
each Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Buyers at such Closing pursuant to this Agreement under applicable
securities or "Blue Sky" laws of the states of the United States (or to obtain
an exemption from such qualification). The Company shall make all filings and
reports relating to the offer and sale of the Securities required under
applicable securities or "Blue Sky" laws of the states of the United States
following the applicable Closing Date.
 
(c)    Financial Information. For so long as any Securities remain outstanding
and are "restricted securities" within the meaning of Rule 144(a)(3) under the
1933 Act, the Company will, during any period in which it is not subject to
Section 13 or 15(d) under the 1934 Act, make available to each Buyer and any
holder of Securities in connection with any sale thereof and any prospective
purchaser of Securities and securities analysts, in each case upon request, the
information specified in, and meeting the requirements of, Rule 144A(d)(4) under
the 1933 Act (or any successor thereto).
 
(d)    Fees and Expenses.
 
(i)    The Company shall be responsible for the payment of any placement agent's
fees or commissions, financial advisory fees, or broker's commissions
-13-

--------------------------------------------------------------------------------


 
(other than for Persons engaged by any Buyer) relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney's fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment. In addition to the foregoing (and
without duplication), the Company agrees to pay Portside Growth & Opportunity
Fund (an Initial Buyer) ("Portside") or its designee(s) for all reasonable costs
and expenses, not to exceed $275,000, incurred in connection with the
transactions contemplated by the Transaction Documents (including all reasonable
legal fees and disbursements in connection therewith, documentation and
implementation of the transactions contemplated by the Transaction Documents and
due diligence in connection therewith), which amount may be withheld by Portside
from its Initial Notes Purchase Price at the Initial Closing. Except as
otherwise set forth in the Transaction Documents, each party to this Agreement
shall bear its own expenses in connection with the sale of the Securities to the
Buyers.
 
(ii)    Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, the Company shall pay or cause to
be paid all costs and expenses incident to the performance of its obligations
hereunder, including without limitation, all fees, costs and expenses (A)
incident to the preparation, issuance, execution, authentication and delivery of
the Securities, including any expenses of the Trustee, (B) incurred in
connection with the registration or qualification and determination of
eligibility for investment of the Securities under the laws of such
jurisdictions as the Buyers may reasonably designate, (C) in connection with the
admission for trading of the Notes on any securities exchange or inter-dealer
quotation system (as well as in connection with the admission of the Notes for
trading in the Private Offerings, Resales and Trading through Automatic Linkages
("PORTAL") system of the National Association of Securities Dealers, Inc.
("NASD") or any appropriate market system) and (D) in connection with satisfying
its obligations under Section 4(b).
 
(e)    Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by a Holder (as defined in the Registration Rights
Agreement) in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Buyer effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document. The Company hereby agrees to execute and deliver such documentation as
a pledgee of the Securities may reasonably request in connection with a pledge
of the Securities to such pledgee by a Buyer.
 
(f)    Disclosure of Transactions and Other Material Information. On or before
8:30 a.m., New York Time, on April 5, 2007, the Company shall issue a press
release (the "Initial Press Release") and file a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the 1934 Act and attaching the Transaction
Documents as exhibits to such filing (including all attachments, the "Initial
8-K Filing"). On or before 8:30 a.m., New York City Time, on the first Business
Day following each Additional Closing Date, the Company shall issue a press
release (each an "Additional Press Release", and together with the Initial Press
Release the "Press Releases") and file a Current Report on Form 8-K with the SEC
describing the

-14-

--------------------------------------------------------------------------------


 
transactions to be consummated pursuant thereto (the "Additional 8-K Filing,"
and together with the Initial 8-K Filing, the "8-K Filings"). The Company shall
not, and shall cause its officers, directors, employees and agents, not to,
provide any Buyer with any material, nonpublic information regarding the Company
or any of its subsidiaries from and after the filing of the Initial 8-K Filing
with the SEC without the express written consent of such Buyer. Subject to the
foregoing, neither the Company, its Subsidiaries nor any Buyer shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of any Buyer, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filings and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) each Buyer shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release). Without the
prior written consent of any applicable Buyer, other than in the 8-K Filings and
the Press Releases (which shall be subject to the reasonable approval of the
Initial Buyers), neither the Company nor any of its subsidiaries or affiliates
shall disclose the name of such Buyer in any public filing, public announcement,
press release or similar public disclosure, unless such disclosure is required
by law, regulation or the Principal Market.
 
(g)    Additional Notes. For so long as any Notes remain outstanding, the
Company will not issue any Notes under the Indenture other than as contemplated
hereby and thereby.
 
(h)    Reservation of Units. The Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, free of
pre-emptive rights, after the Initial Closing Date, a number of Units sufficient
for the purpose of enabling the Company to satisfy all obligations to issue the
Conversion Units upon conversion of all of the outstanding Notes.
 
(i)    Regulation M. The Company will not take any action prohibited by
Regulation M under the 1934 Act, in connection with the distribution of the
Securities contemplated hereby.
 
(j)    General Solicitation. Neither the Company nor any person acting on behalf
of the Company will solicit any offer to buy or offer or sell the Securities by
means of any form of general solicitation or general advertising within the
meaning of Regulation D, including: (i) any advertisement, article, notice or
other communication published in any newspaper, magazine or similar medium or
broadcast over television or radio; and (ii) any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising.
 
(k)    Integration. Neither the Company nor any person acting on behalf of the
Company will sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in the 1933 Act) which will be
integrated with the sale of the Securities or the Conversion Units in a manner
which would require the registration under the 1933 Act of the Securities or
require equityholder approval under the rules and regulations of the Principal
Market.
 
(l)    Lock-Up.
-15-

--------------------------------------------------------------------------------


 
(i)    For purposes of this Section 4(l), the following definitions shall apply.
 
(1)    "Convertible Securities" means any stock or securities (other than
Options) convertible into or exercisable or exchangeable for Units or other
equity securities of the Company.
 
(2)    "Options" means any rights, warrants or options to subscribe for or
purchase Units, other equity securities of the Company or Convertible
Securities.
 
(3)    "Unit Equivalents" means, collectively, Options and Convertible
Securities.
 
(4)    From the date hereof until the date that is ninety (90) days following
the Initial Closing Date, the Company hereby agrees that, it will not sell,
agree to sell, or contract to sell, any Units or any Unit Equivalents. The
foregoing sentence shall not apply to (A) the sale of the Notes as contemplated
by this Agreement or the issuance of the Conversion Units, (B) in connection
with any employee benefit plan which has been approved by the Board of Directors
of the general partner of the Company, pursuant to which the Company's
securities may be issued to any employee, officer or director for services
provided to the Company, (C) the issuance by the Company of any Units upon the
exercise of an option or warrant or the conversion of a security outstanding on
the date hereof (provided that the terms relating to pricing or the number of
Units issuable upon exercise of such options or warrants are not amended or
modified in any manner after the date hereof) or an option or warrant issued or
granted in compliance with this paragraph, (D) the sale of Units in a bona fide
firm commitment underwritten offering with a nationally recognized underwriter
if the price per share in such offering exceeds 115% of the Conversion Price
(other than an "at-the-market offering" as defined in Rule 415(a)(4) under the
1933 Act and "equity lines"); (E) the entry into an agreement to issue and the
issuance of, Units, other equity securities of the Company or Unit Equivalents
in exchange for assets or equity securities of another entity to be acquired by
the Company, the primary purpose of which is not to raise equity capital and (F)
the issuance of preferred units distributed as dividends on preferred units
which are currently outstanding. In addition, the Company agrees to obtain
lock-up agreements with each of its executive officers and directors who own
equity securities of the Company in substantially the form attached hereto as
Exhibit G.
 
5.    CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.
 
(a)    Initial Closing Date. The obligation of the Company hereunder to issue
and sell the Initial Notes to each Initial Buyer at the Initial Closing is
subject to the satisfaction, at or before the Initial Closing Date, of each of
the following conditions, provided that these conditions are for the Company's
sole benefit and may be waived by the Company at any time in its sole discretion
by providing each Initial Buyer with prior written notice thereof:
 
(i)    Such Initial Buyer shall have executed each of the Transaction Documents
to which it is a party and delivered the same to the Company.
-16-

--------------------------------------------------------------------------------


 
(ii)    Such Initial Buyer and each other Initial Buyer shall have delivered to
the Company the Initial Notes Purchase Price (less any amounts withheld pursuant
to Section 4(d)) for the Initial Notes being purchased by such Initial Buyer at
the Initial Closing by wire transfer of immediately available funds pursuant to
the wire instructions provided by the Company.
 
(iii)    The representations and warranties of such Initial Buyer shall be true
and correct in all material respects as of the date when made and as of the
Initial Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and such Initial Buyer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by such Initial Buyer at or prior to the Initial Closing Date.
 
(b)    Additional Closing Dates. The obligation of the Company hereunder to
issue and sell Additional Notes to each of the applicable Additional Buyers at
each Additional Closing is subject to the satisfaction, at or before the
applicable Additional Closing Date, of each of the following conditions,
provided that these conditions are for the Company's sole benefit and may be
waived by the Company at any time in its sole discretion by providing each
Additional Buyer with prior written notice thereof:
 
(i)    Such Additional Buyer and each other applicable Additional Buyer shall
have delivered to the Company the purchase price contemplated pursuant to
Section 1(d) for the Additional Notes being purchased by such Additional Buyer
at such Additional Closing by wire transfer of immediately available funds
pursuant to the wire instructions provided by the Company.
 
(ii)    The representations and warranties of such Additional Buyer shall be
true and correct in all material respects as of the date when made and as of
such Additional Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date), and such
Additional Buyer shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Additional Buyer
at or prior to such Additional Closing Date.
 
6.    CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE.
 
(a)    Initial Closing Date. The obligation of each Initial Buyer hereunder to
purchase the Initial Notes at the Initial Closing is subject to the
satisfaction, at or before the Initial Closing Date, of each of the following
conditions, provided that these conditions are for each Initial Buyer's sole
benefit and may be waived by such Initial Buyer at any time in its sole
discretion by providing the Company with prior written notice thereof:
 
(i)    The Company shall have executed and delivered to such Initial Buyer
(i) each of the Transaction Documents and (ii) the Initial Notes (for the
-17-

--------------------------------------------------------------------------------


 
account of such Initial Buyer as such Initial Buyer shall instruct) being
purchased by such Initial Buyer at the Initial Closing pursuant to this
Agreement.
 
(ii)    Such Initial Buyer shall have received the opinion of Proskauer Rose
LLP, the Company's outside counsel, dated as of the Initial Closing Date, in
substantially the form of Exhibit D attached hereto.
 
(iii)    The Company shall have delivered to such Initial Buyer a certificate
evidencing the formation and good standing of the Company issued by the
Secretary of State of Delaware, as of a date within ten (10) days of the Initial
Closing Date.
 
(iv)    The Company shall have delivered to such Initial Buyer a certificate
evidencing the Company's qualification as a foreign entity and good standing
issued by the Secretary of State (or comparable office) of each jurisdiction in
which the Company conducts business and is required to so qualify, as of a date
within ten (10) days of the Initial Closing Date.
 
(v)    The Company shall have delivered to such Initial Buyer a certified copy
of the Certificate of Limited Partnership as certified by the Secretary of State
of the State of Delaware within ten (10) days of the Initial Closing Date.
 
(vi)    The Company shall have delivered to such Initial Buyer a certificate,
executed by the Secretary of the general partner of the Company and dated as of
the Initial Closing Date, as to (i) the resolutions consistent with Section 3(b)
as adopted by the Company's general partner in a form reasonably acceptable to
such Initial Buyer, (ii) the Certificate of Limited Partnership and (iii) the
Limited Partnership Agreement, each as in effect at the Initial Closing, in the
form attached hereto as Exhibit E.
 
(vii)    The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Initial Closing Date as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such specified date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Initial Closing Date. Such Initial Buyer
shall have received a certificate, executed by the President of the general
partner of the Company, dated as of the Initial Closing Date, to the foregoing
effect in the form attached hereto as Exhibit F.
 
(viii)    The Company shall have delivered to such Initial Buyer a letter from
the Company's transfer agent certifying the number of Units outstanding as of a
date within five (5) days of the Initial Closing Date.
-18-

--------------------------------------------------------------------------------


 
(ix)    The Units (i) shall be designated for quotation or listed on the
Principal Market and (ii) shall not have been suspended, as of the Initial
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of the Initial Closing Date, either (1) in writing by the SEC or
the Principal Market or (2) by falling below the minimum listing maintenance
requirements of the Principal Market.
 
(x)    The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities.
 
(xi)    The Notes shall have been approved for trading on PORTAL, subject only
to notice of issuance at or prior to the time of purchase.
 
(xii)    The Company shall have delivered to such Initial Buyer lock-up
agreements with each of the Company's executive officers and directors who own
equity in the Company in substantially the form attached hereto as Exhibit G.
 
(b)    Additional Closing Dates. The obligation of each Additional Buyer
hereunder to purchase the Additional Notes at each Additional Closing is subject
to the satisfaction, at or before the applicable Additional Closing Date, of
each of the following conditions, provided that these conditions are for each
applicable Additional Buyer's sole benefit and may be waived by such Additional
Buyer at any time in its sole discretion by providing the Company with prior
written notice thereof:
 
(i)    The Company shall have executed and delivered to such Additional Buyer
the Additional Notes (for the account of such Additional Buyer as such
Additional Buyer shall instruct), which are being purchased by such Additional
Buyer at such Additional Closing pursuant to this Agreement.
 
(ii)    Such Additional Buyer shall have received the opinion of Proskauer Rose
LLP, the Company's outside counsel, dated as of such Additional Closing Date, in
substantially the form of Exhibit D attached hereto.
 
(iii)    The Company shall have delivered to such Additional Buyer a certificate
evidencing the formation and good standing of the Company issued by the
Secretary of State of Delaware, as of a date within ten (10) days of such
Additional Closing Date.
 
(iv)    The Company shall have delivered to such Additional Buyer a certificate
evidencing the Company's qualification as a foreign entity and good standing
issued by the Secretary of State (or comparable office) of each jurisdiction in
which the Company conducts business and is required to so qualify, as of a date
within ten (10) days of such Additional Closing Date.
 
(v)    The Company shall have delivered to such Additional Buyer a certified
copy of the Certificate of Limited Partnership as certified by the Secretary of
State of the State of Delaware within ten (10) days of such Additional Closing
Date.

-19-

--------------------------------------------------------------------------------



(vi)    The Company shall have delivered to such Additional Buyer a certificate,
executed by the Secretary of the general partner of the Company and dated as of
such Additional Closing Date, as to (i) the resolutions consistent with Section
3(b) as adopted by the Company's general partner in a form reasonably acceptable
to such Additional Buyer, (ii) the Certificate of Limited Partnership and (iii)
the Limited Partnership Agreement, each as in effect at such Additional Closing,
in the form attached hereto as Exhibit E.
 
(vii)    The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
such Additional Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date) and the Company
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Company at or prior to such
Additional Closing Date. Such Additional Buyer shall have received a
certificate, executed by the President of the general partner of the Company,
dated as of such Additional Closing Date, to the foregoing effect in the form
attached hereto as Exhibit F.
 
(viii)    The Company shall have delivered to such Additional Buyer a letter
from the Company's transfer agent certifying the number of Units outstanding as
of a date within five days of such Additional Closing Date.
 
(ix)    The Units (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of such Additional
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of such Additional Closing Date, either (A) in writing by the SEC
or the Principal Market or (B) by falling below the minimum maintenance
requirements of the Principal Market.
 
(x)    The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities.
 
(xi)    No Event of Default (as defined in the Notes) shall have occurred and be
continuing.
 
(xii)    The Notes to be issued at such Additional Closing shall have been
approved for trading on PORTAL, subject only to notice of issuance at or prior
to the time of purchase.
 
7.    TERMINATION.
 
In the event that the Initial Closing shall not have occurred with respect to an
Initial Buyer on or before five (5) Business Days from the date hereof due to
the Company's or such Initial Buyer's failure to satisfy the conditions set
forth in Sections 5 and 6 above (and the nonbreaching party's failure to waive
such unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, that if

-20-

--------------------------------------------------------------------------------



this Agreement is terminated pursuant to this Section 8, (a) the Company shall
remain obligated to reimburse the non-breaching Initial Buyers for the expenses
described in Section 4(d) above, and (b) such termination shall not relieve any
party from any liability it may have resulting from such party's breach of this
Agreement prior to such termination.
 
8.    MISCELLANEOUS.
 
(a)    Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby, and hereby irrevocably waives, and agrees not
to assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY. 
 
(b)    Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
(c)    Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d)    Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e)    Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters contemplated hereby, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation,

-21-

--------------------------------------------------------------------------------


 
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the holders of at least a majority of the aggregate principal
amount of the Notes issued and issuable hereunder, and any amendment to this
Agreement made in conformity with the provisions of this Section 9(e) shall be
binding on all Buyers and holders of Notes, as applicable. No provision hereof
may be waived other than by an instrument in writing signed by the party against
whom enforcement is sought. No such amendment shall be effective to the extent
that it applies to less than all of the holders of the applicable Securities
then outstanding. No consideration shall be offered or paid to any Person to
amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration also is offered to all of
the parties to the Transaction Documents or holders of Notes, as the case may
be. The Company has not, directly or indirectly, made any agreements with any
Buyers relating to the terms or conditions of the transactions contemplated by
the Transaction Documents except as set forth in the Transaction Documents.
 
(f)    Notices. Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party and a duplicate copy is sent by electronic mail in PDF format); or
(iii) one Business Day after deposit with an overnight courier service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:
 
If to the Company:
 
American Real Estate Partners, L.P.
767 Fifth Avenue
New York, New York 10153
Telephone:  (914) 614-7077
Facsimile: (646) 365-2833
Email:  fbuebel@arep.com
Attention: Felicia Buebel
 
Copy to:


Proskauer Rose LLP
1585 Broadway
New York, New York 10036-8299
Telephone: (212) 969-3580
Facsimile: (212) 969-2900
Email:  iblumenstein@proskauer.com
Attention: Ian B. Blumenstein


If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer's representatives as set forth on the Schedule
of Buyers,

-22-

--------------------------------------------------------------------------------


 
with a copy (for informational purposes only) to:
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone: (212) 756-2000
Facsimile: (212) 593-5955
Email: eleazer.klein@srz.com
Attention: Eleazer N. Klein, Esq.


or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
 
(g)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the holders of at least a majority of the aggregate principal amount
of the Notes issued and issuable hereunder. A Buyer may assign some or all of
its rights hereunder without the consent of the Company (other than any portion
of the First Option and Second Option to purchase Additional Notes, which may
only be assigned to the investment advisor, or funds managed by the investment
advisor or parent of the investment advisor, of each Initial Buyer), in which
event such assignee shall be deemed to be a Buyer hereunder with respect to such
assigned rights.
 
(h)    No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.
 
(i)    Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3 and the agreements and covenants set forth in Sections 4 and 9
shall survive the each Closing and delivery and exercise of the Securities, as
applicable. Each Buyer shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.
 
(j)    Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(k)    Indemnification. ii) In consideration of each Buyer's execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company's other obligations under the Transaction
Documents, the Company shall defend, protect,

-23-

--------------------------------------------------------------------------------


 
indemnify and hold harmless each Buyer and each other holder of the Securities
and all of their stockholders, partners, members, officers, directors, employees
and direct or indirect investors (to the extent the Buyer has transferred
Securities to such investors) and any of the foregoing Persons' agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
"Indemnitees"), as incurred, from and against any and all actions, causes of
action, suits, claims, losses, costs, penalties, fees, liabilities and damages,
and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys' fees and disbursements (the
"Indemnified Liabilities"), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents, (b)
any breach of any covenant, agreement or obligation of the Company contained in
the Transaction Documents or (c) any cause of action, suit or claim brought or
made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby. To the extent that the foregoing undertaking by
the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.
 
(ii)    Promptly after receipt by an Indemnitee under this Section 9(k) of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim for indemnification in respect thereof is to be
made against any indemnifying party under this Section 9(k), deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, to assume control of the defense thereof with
counsel reasonably satisfactory to such indemnified party; provided, however,
that an Indemnitee shall have the right to retain its own counsel with the fees
and expenses of not more than one counsel for all Indemnitees to be paid by the
indemnifying party, if, in the reasonable opinion of counsel to the Indemnitee,
the representation by such counsel of the Indemnitee and the indemnifying party
would be inappropriate due to actual or potential differing interests between
such Indemnitee and any other party represented by such counsel in such
proceeding. Legal counsel referred to in the immediately preceding sentence
shall be selected by the Buyers holding at least a majority of the aggregate
principal amount of the Notes issued and issuable hereunder. The Indemnitee
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or Indemnified Liabilities by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnitee that relates to such action or
Indemnified Liabilities. The indemnifying party shall keep the Indemnitee fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. No indemnifying party shall be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent, provided, however, that the indemnifying party shall not unreasonably
withhold, delay or condition its consent. No indemnifying party shall, without
the prior written consent of the Indemnitee, which consent shall not be
unreasonably withheld conditioned or delayed, consent to entry of any judgment
or enter into any settlement or other
-24-

--------------------------------------------------------------------------------


 
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnitee of a release from all liability in
respect to such Indemnified Liabilities or litigation. Following indemnification
as provided for hereunder, the indemnifying party shall be subrogated to all
rights of the Indemnitee with respect to all third parties, firms or
corporations relating to the matter for which indemnification has been made. The
failure to deliver written notice to the indemnifying party within a reasonable
time of the commencement of any such action shall not relieve such indemnifying
party of any liability to the Indemnitee under this Section 9(k), except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.
 
(iii)    The indemnification required by this Section 9(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.
 
(iv)    The indemnity agreements contained herein shall be in addition to (x)
any cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (y) any liabilities the indemnifying party may be subject
to pursuant to the law.
 
(v)    Notwithstanding the foregoing, in no event shall the Company be liable to
any Indemnitee for any consequential, special, punitive or other indirect
damages.
 
(l)    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
(m)    Independent Nature of Buyers' Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents and the Company
acknowledges that the Buyers are not acting in concert or as a group, and the
Company will not assert any such claim, with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Buyer confirms that
it has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Except to
the extent otherwise specifically set forth in the Transaction Documents, each
Buyer shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of any other Transaction Documents, and it shall not be necessary for any other
Buyer to be joined as an additional party in any proceeding for such purpose.
 
[Signature Page Follows]
-25-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 
COMPANY:
 
AMERICAN REAL ESTATE PARTNERS, L.P.
 
By: American Property Investors, Inc.,
its general partner
 
By:  ______________________________
Name:
Title:





 
 
 
 
[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 
BUYERS:
  
PORTSIDE GROWTH AND OPPORTUNITY FUND
 
By:  ______________________________
Name:
Title:



 
 

 
 
[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 
BUYERS:
 
HIGHBRIDGE INTERNATIONAL LLC
 
By: HIGHBRIDGE CAPITAL MANAGEMENT, LLC
 
By:  ______________________________
Name: Adam J. Chill
Title: Managing Director
 



 


 
 
[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------


 
SCHEDULE OF BUYERS
 
(1)
 
(2)
 
(3)
 
(4)
 
(5)
 
(5)
Buyer
 
Address and
Facsimile Number
 
Aggregate Principal Amount of
Initial Notes
 
Purchase
Price
 
Aggregate Principal Amount of Additional Notes
 
Legal Representative's
Address and Facsimile Number
Initial Buyers
                   
Portside Growth and Opportunity Fund
 
c/o Ramius Capital Group, LLC
666 Third Avenue, 26th Floor
New York, New York 10017
Attention:  Jeffrey Smith
Owen Littman
Facsimile:    (212) 845-7999
Telephone:  (212) 845-7955
Email:  jsmith@ramius.com
olittman@ramius.com
Residence:  Cayman Islands
 
$100,000,000
 
$100,000,000
     
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2376
                     
Highbridge International LLC
 
c/o Highbridge Capital
Management, LLC
9 West 57th Street, 27th Floor
New York, New York 10019
Attention:  Ari J. Storch
Adam J. Chill
Facsimile:    (212) 751-0755
Telephone: (212) 287-4720
Email:  ari.storch@hcmny.com
adam.chill@hcmny.com
Residence:  Cayman Islands
 
$100,000,000
 
$100,000,000
                             
Other Buyers
                   

 

--------------------------------------------------------------------------------


 
EXHIBITS
 

ExhibitA
Indenture

ExhibitB
Registration Rights Agreement

ExhibitC
Form of Joinder Agreement

ExhibitD
Form of Outside Company Counsel Opinion

ExhibitE
Form of Secretary's Certificate

ExhibitF
Form of Officer's Certificate

ExhibitG
Form of Lock-Up Agreement

 
SCHEDULES
 

Schedule3(o)
Absence of Certain Changes

Schedule3(u)
Internal Accounting and Disclosure Controls

Schedule3(v)
Capitalization

Schedule3(w)
Litigation

Schedule3(y)
Ranking

Schedule3(ff)
MLP Status

 
 
 

--------------------------------------------------------------------------------

 